Citation Nr: 0820686	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  07-35 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

The veteran had active service from December 1967 to August 
1970, with a tour of duty in Vietnam.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).  


FINDINGS OF FACT

Tinnitus was not present during, or within a year after, 
service and the currently claimed tinnitus did not develop as 
a result of any incident during service, including exposure 
to noise.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service and may 
not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibility in obtaining 
evidence, and assistance in developing evidence, pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in a June 2006 letter.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service treatment records have been obtained, and 
the veteran has declined a hearing on his claim.  
Importantly, the veteran was also afforded a VA medical 
examination, and an appropriate medical opinion was provided.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim, and no further 
assistance to the veteran to develop evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as an 
organic disease of the nervous system, is manifest to a 
compensable degree within one year after separation from 
service then the disorder may be presumed to have been 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board notes that the veteran's DD 214 reflects that his 
awards include the Combat Action Ribbon.  In the case of any 
veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service-connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b), 38 C.F.R. § 
3.304(d).

While section 1154(b) relaxes the evidentiary burden for a 
combat veteran, it is important to note to what section 
1154(b) pertains.  "Section 1154(b) deals with the question 
whether a particular disease or injury was incurred or 
aggravated in service-that is, what happened then-not the 
questions of either current disability or nexus to service, 
as to both of which competent medical evidence is generally 
required." Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  The 
United States Court of Appeals for Veterans Claims succinctly 
stated this holding: "Section 1154(b) necessarily focuses 
upon past combat service and, for this reason, it does not 
constitute a substitute for evidence of current disability, 
causal nexus between a combat service injury or disease and a 
current disability, or the continuation of symptoms 
subsequent to service."  In other words, the statute 
regarding the testimony of combat veterans pertains to 
establishing the occurrence of an event during service.  The 
statutory presumption does not eliminate the general need for 
competent evidence of a relationship between an injury in 
service and a current disability.

Based on section 1154(b), the Board accepts the veteran's 
assertion that he was exposed to loud noises during combat.  
However, section 1154(b) does not allow a combat veteran to 
establish service connection, or degree of disability, with 
lay testimony alone.  Rather, the statute relaxes the 
evidentiary requirements for determining what happened during 
service, and is used only to provide a factual basis for a 
determination that a particular disease or injury was 
incurred or aggravated in-service, not to link the service 
problem etiologically to a current disability.  Gregory v. 
Brown, 8 Vet. App. 563, 567 (1996). 

The veteran's service treatment records do not contain any 
references to tinnitus; and the report of a July 1970 medical 
examination, conducted for the purpose of separation from 
service, shows that the veteran's ears and ear drums were 
normal.  

The first evidence of tinnitus did not appear until many 
years after his separation from service.  The VA Audiological 
Examination conducted in November 2006 shows that the veteran 
reported having a history of tinnitus for many years, but was 
unsure of its exact onset.  Significantly, however, the 
examiner concluded that it was less likely as not that the 
veteran's military noise exposure caused tinnitus.    

The veteran presents a July 2007 VA Audiological examination 
to support his claim, but this examination is silent as it 
relates to tinnitus.  In both the November 2006 and July 2007 
VA Audiological exams, the veteran states his tinnitus is the 
result of loud noises during service, but the veteran's own 
account of the etiology of his disability recorded in his 
medical record is not sufficient to support the claim.  In 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the Court held 
that:

Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional 
medical comment by the examiner, does not 
constitute "competent medical evidence"...[and] a 
bare transcription of a lay history is not 
transformed into "competent medical evidence" 
merely because the transcriber happens to be a 
medical professional.

The only medical opinion regarding whether the veteran's 
current complaints of tinnitus could have resulted from noise 
exposure during service weighs against the claim.  
Specifically, the VA audiologist, in November 2006, conceded 
that there was significant acoustic trauma while the veteran 
was in combat, but went on to state:

...[the] separation audiogram revealed hearing 
[within normal limits] bilaterally....[t]here is no 
audiometric evidence of acoustic trauma at that 
time, even in the higher frequencies that are 
often first affected by noise exposure.  In 
addition, it is possible that other non-military 
factors have contributed to [the veteran's] 
current complaints, such as the aging 
process/presbycusis, heredity, and the non-
military noise exposure he reported.  Therefore, 
it is my clinical opinion that this veteran's 
hearing loss/tinnitus it is less likely as not 
(less than 50/50 probability) caused by or a 
result of his in-service noise exposure from 
combat. 

Although the veteran has given his own opinion that his 
current tinnitus resulted from noise exposure during service, 
the Court has generally held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu, 2 Vet. App. 492 
(1992).  

Therefore, the Board finds that tinnitus was not present 
during, or within a year after, service and the currently 
claimed tinnitus did not develop as a result of any incident 
during service, to include exposure to noise.  Accordingly, 
the Board concludes that tinnitus was not incurred in or 
aggravated by service, and may not be presumed.  

ORDER

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


